JUDGMENT ORDER

GOLDBERG, Senior Judge:
Upon consideration of the United States Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand (“Redetermination Results”) filed pursuant to the Court’s decision in SNR Roulements v. United States, Slip Op. 04-100 (Aug. 10, 2004), and all other papers filed herein, and no parties having filed comments regarding the Redetermination Results, it is hereby
ORDERED that the Redetermination Results are sustained in all respects.
SO ORDERED.